COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-445-CR

                                                 

TINA GAYE FINA         	          					APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 43
RD
 DISTRICT 
COURT OF PARKER COUNTY

                                                 ----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered appellant’s “First Amended Motion to Withdraw  Defendant’s Notice of Appeal.”  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R.
 
App
. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal. 
See id.;
 
Tex. R. App. P.
 43.2(f). 																										PER CURIAM





PANEL D:	
CAYCE, C.J.; LIVINGSTON
 and DAUPHINOT, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: January 25, 2007							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.